EXHIBIT 10.8
ADDENDUM TO
 
INVESTOR RELATIONS CONSULTING AGREEMENT
 
by and between
 
3GC, Ltd (“Consultant”)
 
and
 
Integrated Environmental Technologies, Ltd. (“Company”)
 


 
The Purpose of this Addendum is to adjust the Compensation (Section 3,
“Obligation of Company”) of the original Consulting Agreement, dated March 1,
2010, to $4,500 per month.  Both parties enter this amendment with the
understanding that future terms and/or contractual agreements may be negotiated
between the Consultant and Company at a future date.
 
It is further agreed that all other provisions of the original Consulting
Agreement shall remain in full force and effect.
 
 
IN WITNESS THEREOF, the below signatures by both parties shall serve to make
this an executed addendum agreement.
 
 
Integrated Environmental Technologies, Ltd.:
 
 
/s/  William E. Prince                                                      May
19, 2010                                           
William E.
Prince                                                                                             Date
President / CEO


 
3GC, Ltd.:
 
 
/s/  Gary Grieco                                                         May 19,
2010                                           
Gary
Grieco                                                                                           Date





--------------------------------------------------------------------------------
